office_of_chief_counsel internal_revenue_service memorandum cc ita b06 ------------------ presp-167260-03 uilc 263a date date to michael e lueck attorney cc lm hmt det from thomas luxner number release date branch chief branch income_tax accounting subject application of sec_1_263a-7 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether a taxpayer that is changing its method_of_accounting for costs subject_to sec_263a of the internal_revenue_code with respect to non-inventory property may revalue such property using the 3-year average method described in sec_1 263a- c v of the income_tax regulations whether a taxpayer that is changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property may use a 3-year average similar to the 3-year average method described in sec_1_263a-7 as a reasonable estimate and procedure when using the facts and circumstances method provided by sec_1_263a-7 whether a taxpayer that is changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property may use the exception provided in sec_1_263a-7 conclusion sec_1 a taxpayer changing its method_of_accounting for costs subject_to sec_263a unicap with respect to non-inventory property is not permitted to use the year average method described in sec_1_263a-7 instead a taxpayer that presp-167260-03 changes its method_of_accounting for costs subject_to sec_263a with respect to non- inventory_property must use the facts and circumstances method described in sec_1_263a-7 a taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property may use a 3-year average similar to the 3-year average method described in sec_1_263a-7 as a reasonable estimate and procedure when using the facts and circumstances method provided certain conditions are satisfied the facts and circumstances method contemplates the use of reasonable estimates and procedures provided two requirements are met first the taxpayer must lack and be unable to reconstruct from its books_and_records actual financial and accounting data that is required to apply the capitalization_rules of sec_263a to the relevant facts and circumstances second the total_amounts of cost for which reasonable estimates and procedures are employed must not be significant in comparison to the total restated value including costs previously capitalized under the taxpayer’s former method of the items or costs for the period in question a taxpayer that is permitted to use reasonable estimates and procedures may use available information from more recent years to estimate the amount and nature of costs applicable to earlier years however the taxpayer must demonstrate to the satisfaction of the director that the years it is using are representative of its prior years and therefore reasonable a taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property may not use the exception provided by sec_1_263a-7 the exception provided by this section only applies to the revaluation of inventory fact sec_1 taxpayer produces self-constructed assets non-inventory property for use in its trade_or_business these self-constructed assets are subject_to sec_263a taxpayer accounts for these assets as fixed assets and recovers the costs to produce them over the recovery_period provided in sec_167 and sec_168 and the regulations thereunder taxpayer has requested consent to change its method_of_accounting for costs subject_to sec_263a with respect to such non-inventory property as part of its request the taxpayer has proposed to make a sec_481 adjustment taxpayer computed the proposed sec_481 adjustment using the 3-year average method described in sec_1_263a-7 law and analysis sec_1_263a-7 provides guidance to taxpayers changing their methods_of_accounting for costs subject_to sec_263a in particular this section provides guidance the above facts are hypothetical and have been assumed to further the analysis of the issues presented presp-167260-03 regarding how taxpayers are to revalue property on hand at the beginning of the taxable_year in which they change their method_of_accounting for costs subject_to sec_263a sec_1_263a-7 provides that when a taxpayer changes its method_of_accounting for costs subject_to sec_263a with respect to inventory_property the taxpayer generally must in computing its taxable_income for the year_of_change take into account a sec_481 adjustment the adjustment required by sec_481 relates to the revaluation of the taxpayer's inventory and is equal to the difference between the inventory as originally valued under the former method and the inventory as revalued using the new method the regulation further provides the following three methods to revalue inventory the facts and circumstances method the weighted average method and the 3-year average method the facts and circumstances method provided by sec_1_263a-7 may be used by any taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to inventory regardless of its inventory identification method a taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to inventory may use the weighted average method provided by sec_1 263a- c iv if it uses either the first-in_first-out fifo or the specific goods last-in first- out lifo inventory_method a taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to inventory may use the 3-year average method provided by sec_1_263a-7 if it uses the dollar-value lifo inventory_method sec_1_263a-7 provides that under the facts-and-circumstances method a taxpayer generally is required to revalue its inventories by applying the capitalization_rules of sec_263a and the regulations thereunder to its production and resale activities with the same degree of specificity as required of inventory manufacturers immediately prior to the effective date of unicap however this method permits a taxpayer to utilize reasonable estimates and procedures in valuing inventory if the taxpayer lacks and is unable to reconstruct from its books_and_records actual financial and accounting data and the total_amounts of costs for which reasonable estimates and procedures are employed are not significant in comparison to the total restated value of the items or costs for the period in question taxpayers permitted to use reasonable estimates and procedures under the facts and circumstances revaluation method may either use available information from more recent years to estimate the amount and nature of inventory costs applicable to earlier years or use available information with respect to comparable items produced or acquired during the same year in order to estimate the costs associated with other items sec_1_263a-7 provides that a taxpayer using the facts and circumstances method to revalue its inventory who is not permitted to use reasonable estimates and procedures because of the existence of a significant amount of costs is required to use the weighted average method or the 3-year average method specific goods lifo_method to account for their inventories may use the weighted average method to revalue their inventories this section further provides that the weighted average method is only available to a taxpayer if it lacks sufficient data to sec_1_263a-7 provides that taxpayers using the fifo method or the presp-167260-03 revalue its inventory costs under the facts and circumstances revaluation method moreover a taxpayer that is permitted to use the weighted average method may only use such method to revalue items or costs for which it lacks sufficient information to revalue under the facts and circumstances revaluation method particular items or costs must be revalued under the facts and circumstances revaluation method if sufficient information exists to use such method under the weighted average method an item in ending inventory is revalued using the weighted average percentage increase or decrease with respect to such item for the earliest subsequent taxable_year for which sufficient data is available with respect to an item for which no subsequent data exists such item is revalued using the weighted average percentage increase or decrease with respect to all reasonably comparable items in the taxpayer’s inventory for the same year or the earliest subsequent taxable_year for which sufficient data is available method to account for inventory may use the 3-year average method to revalue existing lifo layers when changing its method_of_accounting for costs subject_to sec_263a with respect to such inventory the 3-year average method is based on the average percentage change in the current costs of inventory for each lifo_pool based on the three most recent taxable years for which the taxpayer has sufficient information the 3-year average method is available to a dollar-value lifo taxpayer regardless of whether the taxpayer lacks sufficient data to revalue its inventory costs under the facts and circumstances revaluation method sec_1_263a-7 provides that a taxpayer using the dollar-value lifo sec_1_263a-7 provides that taxpayers that change their method_of_accounting for costs subject_to sec_263a with respect to non-inventory property must revalue the non-inventory property on hand at the beginning of the year_of_change and compute an adjustment under sec_481 the adjustment under sec_481 is equal to the difference between the adjusted_basis of the property as revalued using the taxpayer's new method and the adjusted_basis of the property as originally valued using the taxpayer's former method moreover the regulation provides that a taxpayer must revalue the non-inventory property using the facts and circumstances method provided for inventory changes ie sec_1_263a-7 revproc_2002_9 2002_1_cb_327 modified and clarified by announcement 2002_1_cb_561 modified and amplified by revproc_2002_19 2002_1_cb_696 and amplified clarified and modified by revproc_2002_54 2002_2_cb_432 provides the procedures by which a taxpayer may obtain automatic consent to change the methods_of_accounting described in the appendix of the revenue_procedure section of revproc_2002_9 2002_1_cb_327 provides that the director must apply a change in method_of_accounting made in compliance with all the applicable provisions of the revenue_procedure in determining the taxpayer’s liability unless the director recommends that the change in method_of_accounting be modified or revoked the director’s examination of whether the change in accounting_method is in compliance with the revenue_procedure includes whether the amount of the sec_481 presp-167260-03 adjustment was properly determined the director may adjust the taxpayer’s sec_481 adjustment if he determines that it has not been properly computed revproc_97_27 1997_1_cb_680 modified and amplified by revproc_2002_ 2002_1_cb_696 provides the general procedures under sec_446 and sec_1_446-1 for obtaining the consent of the commissioner to change a method_of_accounting sec_11 of revproc_97_27 provides that in determining the taxpayer’s liability in your request for advice you ask whether taxpayers may use the 3-year a taxpayer that changes its method_of_accounting for costs subject_to sec_263a the director will ascertain if the amount of the sec_481 adjustment was properly determined if the director determines that the sec_481 adjustment should be modified he is not required to forward such matter to the national_office for consideration average method described in sec_1_263a-7 to revalue non-inventory property alternatively you question whether taxpayers revaluing non-inventory property are entitled to use a 3-year average method because the facts and circumstances revaluation method permits the use of reasonable estimates and procedures you also question whether taxpayers revaluing non-inventory property that fail to satisfy the criteria to use reasonable estimates and procedures under the facts and circumstances revaluation method may use the exception provided in sec_1_263a-7 with respect to non-inventory property is not permitted to use the 3-year average method described in sec_1_263a-7 sec_1_263a-7 provides the rules for revaluing non-inventory property when a taxpayer changes its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property this section provides that a taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property must use the facts and circumstances method described in sec_1_263a-7 not the 3-year average method provided by sec_1 263a- c v moreover sec_1_263a-7 clearly indicates that the 3-year average method is only applicable to a taxpayer that is changing its method_of_accounting for costs subject_to sec_263a with respect to inventory if the taxpayer uses the dollar-value lifo_method to account for such inventory accordingly the hypothetical taxpayer in this case may not use the 3-year average method provided by sec_1_263a-7 to revalue its non-inventory property respect to non-inventory property may use a 3-year average similar to the 3-year average method described in sec_1_263a-7 as a reasonable estimate and procedure in using the facts and circumstances method provided certain conditions are satisfied reasonable estimates and procedures to revalue inventory under the facts and circumstances revaluation method if the taxpayer lacks and is not able to reconstruct from its books_and_records actual financial and accounting data which is a taxpayer changing its method_of_accounting for costs subject_to sec_263a with sec_1_263a-7 provides that a taxpayer is permitted to use assuming arguendo that a taxpayer is permitted to use reasonable estimates and a taxpayer changing its method_of_accounting for costs subject_to sec_263a with presp-167260-03 required to apply the capitalization_rules of sec_263a to the relevant facts and circumstances surrounding a particular item or cost and the total_amounts for which reasonable estimates and procedures are employed are not significant in comparison to the total restated value including costs previously capitalized under the taxpayer’s former method of the items or costs for the period in question the request for advice does not provide any hypothetical facts to determine whether the total_amounts for which reasonable estimates and procedures are being employed are significant moreover such a determination is factual and therefore normally a proper determination for the examination function procedures under the facts and circumstances revaluation method the taxpayer would be required to demonstrate that the estimates and procedures it is using are reasonable for example if a taxpayer uses available information from its most recent taxable years to estimate the amount of non-inventory property costs applicable to earlier taxable years the taxpayer is required to demonstrate that the information from such taxable years is representative of its earlier taxable years the taxpayer’s use of its most recent taxable years to estimate the amount of non-inventory property costs applicable to its earlier taxable years would not be reasonable if the taxable years used are not representative of the taxpayer’s prior taxable years respect to non-inventory property may not use the exception provided by sec_1 263a- c iii b this section provides that a taxpayer that is unable to use the facts and circumstances revaluation method to revalue its inventory without using reasonable estimates and procedures and that is unable to use reasonable estimates and procedures because of the existence of significant amounts of costs that would require the use of reasonable estimates and procedures must revalue its inventory under either the weighted average method or the 3-year average method d are not permitted to use either the weighted average method provided by sec_1 263a- c iv or the 3-year average method provided by sec_1_263a-7 to make such revaluation instead sec_1_263a-7 specifically provides that a taxpayer changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property must use the facts and circumstances revaluation method this section of the regulation does not provide any exceptions in other words the precise language of the section does not provide any indication that the exception provided by sec_1 263a- c iii b was meant to apply to the revaluation of non-inventory property instead a close reading indicates that such exception was meant to only apply to the revaluation of inventory conversely the regulation provides three methods to revalue inventory when a taxpayer changes its method_of_accounting for costs subject_to sec_263a with respect to inventory none of these methods for revaluing inventory refer to the revaluation of non-inventory property instead each method specifically limits its application to taxpayers that are required to revalue non-inventory property under sec_1 263a- the weighted average method and the 3-year average methods were provided presp-167260-03 inventory moreover two of the methods the weighted average method and the 3-year average method limit their application to taxpayers that are using a specified inventory_method ie fifo specific goods lifo or dollar-value lifo in particular the 3-year average method is only available to a taxpayer changing its method_of_accounting for costs subject_to sec_263a relating to inventory if the taxpayer uses the dollar-value lifo inventory_method thus the 3-year average method is not available to a taxpayer that uses either the fifo or the specific goods lifo methods to account for its inventory similarly the 3-year average method is not available to a taxpayer that is changing its method_of_accounting for costs subject_to sec_263a related to non-inventory property by the treasury_department upon the urging of congress to provide taxpayers with inventory estimation methods to compute their sec_481 adjustments the legislative_history of sec_263a clearly indicates that congress preferred that a taxpayer changing its method_of_accounting for costs subject_to sec_263a revalue its property on hand at the beginning of the year using a facts-and-circumstances method however congress realized that information to compute an accurate sec_481 adjustment using a facts-and- circumstances method may not be available where a taxpayer was holding inventory that was acquired or produced a number of years prior to the year_of_change see h_r rep no 99th cong 1st sess vol c b and s rep no 99th cong 2nd sess vol c b in particular congress was concerned that where a taxpayer is considered holding inventory_items that were either acquired for resale produced or manufactured a number of years prior to the effective date of sec_263a the taxpayer may not have available the necessary information to compute a sec_481 adjustment using the facts- and-circumstances approach moreover congress specifically recognized that taxpayers using the lifo_method might have difficulty in assembling sufficient data to restate inventory costs because the valuation of each year’s lifo_layer is dependent upon prior years cost data when the double extension method is used accordingly congress expected that the treasury_department would issue regulations or rulings that would permit taxpayers in these situations to estimate the amount of their revalued inventory using available data moreover the conference reports underlying the enactment of sec_263a specifically suggest that the treasury_department should permit the use of a weighted average method for taxpayers accounting for their inventories under the fifo or specific goods lifo methods and the use of a 3-year average method for taxpayers accounting for their inventories under the dollar-value lifo_method when a taxpayer was changing its method_of_accounting for costs subject_to sec_263a with respect to non-inventory property instead congress specifically provided that sec_263a would generally only apply to costs related to the production of self-constructed assets that were incurred after date see tax_reform_act_of_1986 sec_803 vol c b accordingly taxpayers are generally not required to re- compute the value of non-inventory property that was produced prior to such date on the other hand congress did not express such a desire to permit estimates under both revproc_2002_9 the automatic consent procedures for changes in presp-167260-03 therefore congress did not provide for_the_use_of estimates with regard to non- inventory_property accounting_method and revproc_97_27 the advance consent procedures for changes in accounting_method the director ascertains whether the amount of the sec_481 adjustment is proper and can make any necessary adjustments accordingly if a taxpayer uses estimates and procedures to compute a sec_481 adjustment with regard to a change in method_of_accounting for costs subject_to sec_263a for non- inventory_property when it is not permitted to do so the director may make an appropriate adjustment to the taxpayer’s sec_481 adjustment it may be appropriate for the director to modify the adjustment to reflect a cut-off_method if the taxpayer has not maintained sufficient records to compute a proper sec_481 adjustment compare for example sec_5 of revproc_2002_18 2002_1_cb_678 revproc_2002_18 provides procedures for changes in method_of_accounting imposed by the service this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
